
	
		I
		111th CONGRESS
		1st Session
		H. R. 3314
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Schauer (for
			 himself, Mr. Levin,
			 Mr. Dingell,
			 Mr. Peters,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kildee, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to assist States
		  with a high unemployment rate under the equity bonus program, and for other
		  purposes.
	
	
		1.Equity bonus program
			(a)State
			 percentageWith respect to an
			 eligible State during fiscal years 2010 through 2015, section 105(b)(1)(A) of
			 title 23, United States Code, shall be applied by substituting 105
			 percent for 92 percent.
			(b)Eligible State
			 definedIn this Act, the term eligible State means a
			 State with an unemployment rate, as determined by the Secretary of
			 Transportation, equal to or exceeding 12 percent at any time during fiscal year
			 2009.
			
